DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 2, “the gas tungsten arc welding method” lacks antecedent basis. 
Claim 12, line 2, “the gas tungsten arc welding method” lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,4,9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Rychlik (U.S. Patent 3610066)
AAPA  teaches in specification [0006]-[0008], Regarding claim 1, a method of repairing a crack' in a wheel having an inboard, an outbound flange, and  a barrel connecting said, inboard and outboard flanges, comprising; welding said crack.
	AAPA fails to teach the steps of: providing a reinforcing ring having an inner perimeter, an outer perimeter, and a. thickness; placing said reinforcing ring proximate said inboard flange of said wheel; and while said reinforcing ring remains proximate said inboard flange of said wheel, welding said reinforcing ring to said wheel.
Rychlik teaches  the steps of: providing a reinforcing ring (20) having an inner perimeter, an outer perimeter, and a. thickness; placing said reinforcing ring proximate said inboard flange of said wheel (10); and while said reinforcing ring remains proximate said inboard flange of said wheel. 
Welding said reinforcing ring to said wheel is well known in the art
 It would have been obvious to one of ordinary skill in the art at the time of invention was filed to  employ  the steps of: providing a reinforcing ring having an inner perimeter, an outer perimeter, and a. thickness; placing said reinforcing ring proximate said inboard flange of said wheel; and while said reinforcing ring remains proximate said inboard flange of said wheel, welding said reinforcing ring to said wheel, as taught by Rychlik on the method of AAPA so as to protect the wheel.
Regarding claim 9, AAPA teaches in specification [0006]-[0008], a method of reinforcing a wheel having an. inboard flange, an outboard flange, and a barrel connecting said inboard and outboard flanges. 
AAPA fails to teach the steps of: providing a reinforcing ring  having an inner perimeter, an outer perimeter, and a thickness;  placing said reinforcing ring proximate said inboard flange of said wheel ; and  while said reinforcing ring remains proximate said inboard flange of said wheel, welding said reinforcing ring to said wheel.

 Welding said reinforcing ring to said wheel is well known in the art.
  It would have been obvious to one of ordinary skill in the art at the time of invention was filed to  employ  the steps of : providing a reinforcing ring (4) having an inner perimeter, an outer perimeter, and a thickness;  placing said reinforcing ring proximate said inboard flange of said wheel (1); and  while said reinforcing ring remains proximate said inboard flange of said wheel (10), welding said reinforcing ring to said wheel, as taught by ‘828 on the method of  AAPA so as to protect the wheel.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
	Regarding claims 4 and 12, the welding is done using the gas tungsten arc welding method is well known in the art
Allowable Subject Matter
Claims 2,3,5-8,10,131 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C HONG whose telephone number is (571)272-4529.  The examiner can normally be reached on M-F 9:00-18:00, First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C HONG/Primary Examiner, Art Unit 3726